PIERCE, Judge.
This is a companion case to Church v. State, Fla.App., 244 So.2d 506, this day decided by affirmance. Appellants Long and Church were together in the automobile that was searched and from which the incriminating articles were seized as depicted in the Church opinion. Although separate appeals were taken out by Church and Long, the appeals have been heretofore consolidated by this Court for purpose of appellate disposition.
The sole question in this appeal of Long, as it was in the appeal of Church, is the legality of the search of the car wherein Long and Church, together with three other Negroes, were riding just before their apprehension. The legality of the search was upheld in Church, and the case there affirmed. This case must follow a like course.
Accordingly, the judgment appealed from is—
Affirmed.
HOBSON, C. J., and MANN, J., concur.